Title: The American Commissioners and Chaumont: Draft of a Contract for Packets, [March 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Chaumont
To: 


[March, 1777]
Les amis du Congrès proposent a ses deputés en france d’expedier touttes les semaines un paquebot de 60 tonneaux au moins pour Boston pour porter leurs depesches et la personne a qui ils les confieront.
Les deputés seront libres de charger dans chasque Paquebot vingt tonneaux de Marchandises qui seront estimés 80000 l.t. et pour lesquels ils payront 10% de fret comptant.
Si le Congrès s’en rapporte a la personne qui sera indiquée pour l’achapt de ces Marchandises le choix les Bons d’aunages et le credit feront un benefice de plus de 10% de difference que si elles etoient acheptées de la seconde main.
Les amis du Congrès s’obligeront a ne charger que dix tonneaux de Marchandises en plus des vivres dans chasque Paquebot pour leur compte afin de conserver tout l’avantage de la Marche.
Il en sera de mesme pour le Retour de Boston en france et le Congrès poura charger vingt tonneaux de Marchandise en payant un fret de 10% et il poura faire suivre ses depesches par la personne a qui elle jugera apropos de les confier.
Le premier paquebot partira dans quinze jours. Les autres suiveront de semaine en semaine a l’exception de la seconde Expedition qui ne partira qu’au commencement de may.
 
Endorsed by Franklin: Mr Chaumont’s Proposal for Paquets
